               Case 20-10343-LSS         Doc 2107    Filed 02/06/21     Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


 In re:                                               Chapter 11

 BOY SCOUTS OF AMERICA AND                            Case No. 20-10343 (LSS)
 DELAWARE BSA, LLC, 1
                                                      Jointly Administered
                              Debtors.
                                                      Re: D.I. 1972 & 2088



               MERSON LAW CLAIMANT’S JOINDER TO
                 PCVA CLAIMANTS’ OBJECTIONS TO
    HARTFORD AND CENTURY’S REQUEST FOR RULE 2004 EXAMINATIONS

          Claimant Number 54540, by and through his undersigned counsel, respectfully requests

the Court deny Hartford Insurance Company’s and Century Insurance Company’s (collectively,

the “Insurance Companies”) requested examination under Federal Rule of Bankruptcy Procedure

2004 (“Rule 2004”) because: (1) of the Insurance Companies’ failure to engage in a meaningful

and substantive meet and confer process prior to filing the Rule 2004 motion (the “Rule 2004

Motion”); and (2) for the reasons articulated in the PCVA Claimants’ Objections to Hartford and

Century’s Request for Rule 2004 Examinations as D.I. 2087 (“PCVA Claimants’ Objections”).

          Prior to filing the 2004 Motion, Merson Law contacted the Insurance Companies to arrange

a private meet and confer to discuss the Insurance Companies’ discovery demands. Despite a good

faith attempt, the Insurance Companies filed the 2004 Motion prior to having a meet and confer

with Merson Law, and only spoke with Merson Law on January 27, 2021, f ive days after the

Insurance Companies filed the 2004 Motion. The Insurance Companies failed to engage in a

meaningful meet and confer process and had no intention of doing so. On that basis alone the Rule

2004 Motion should be denied.
             Case 20-10343-LSS        Doc 2107        Filed 02/06/21    Page 2 of 3




        Claimant Number 54540 also objects to the Rule 2004 Motion on the grounds set forth in

the PCVA Claimants’ Objection and incorporates said arguments herein as though set forth in full.

                                       CONCLUSION

       Based on the foregoing, the Rule 2004 Motion should be denied.

 Dated: February 5, 2021
        Wilmington, Delaware                  Respectfully submitted,

                                              CIARDI CIARDI & ASTIN

                                              /s/ Daniel K. Astin
                                              Daniel K. Astin
                                              (No. 4068)
                                              1204 N. King Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 658-1100
                                              Facsimile: (302) 658-1300
                                              E-mail: dastin@ciardilaw.com

                                              -and-

                                              Albert A. Ciardi, III,
                                              Esquire Walter W.
                                              Gouldsbury III, Esquire
                                              CIARDI CIARDI & ASTIN
                                              1905 Spruce Street
                                              Philadelphia, PA 19103
                                              Telephone: (215) 557-3550
                                              Facsimile: (215) 557-3551
                                              aciardi@ciardilaw.com
                                              wgouldsbury@ciardilaw.com

                                              -and-

                                              Jordan K. Merson
                                              Merson Law, PLLC
                                              950 Third Avenue
                                              18th Floor
                                              New York, New York 10022
                                              (212) 603-9100 Main
                                              (212) 390-1712
                                              (347) 441-4171 Facsimile
                                              jmerson@mersonlaw.com
Case 20-10343-LSS   Doc 2107   Filed 02/06/21   Page 3 of 3
